In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-18-00328-CV

W.D., Appellant                               §    On Appeal from the 431st District Court

                                              §    of Denton County (16-05722-431)
V.
                                              §    June 27, 2019

R.D., Appellee                                §    Opinion by Justice Gabriel

                                      JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s final decree of divorce. It is ordered that

the final decree of divorce of the trial court is affirmed.

                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Lee Gabriel
                                           Justice Lee Gabriel